Exhibit 10.69

 

EMPLOYEE MATTERS AGREEMENT

 

between

 

AGILENT TECHNOLOGIES, INC.

 

and

 

VERIGY LTD.

 

Dated as of June 1, 2006

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I—DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

1.1

Definitions

1

 

 

 

1.2

Rules of Construction

1

 

 

 

ARTICLE II—GENERAL PRINCIPLES

2

 

 

2.1

Transfer of Employees to Verigy

2

 

 

 

2.2

Assumption of Liabilities by Verigy

2

 

 

 

2.3

Establishment of Verigy Plans

2

 

 

 

2.4

Verigy Under No Obligation to Maintain Plans

3

 

 

 

2.5

Terms of Participation by Verigy Transferred Employees in Verigy Plans

3

 

 

 

2.6

Non-United States Plans

3

 

 

 

2.7

Certain Non-United States National Employees

3

 

 

 

2.8

Non-United States Employees

4

 

 

 

2.9

Certain Non-United States Employee Relations and Benefits

4

 

 

 

ARTICLE III—RETIREMENT PLANS

4

 

 

3.1

Agilent Retirement lan

4

 

 

 

3.2

Agilent Deferred Profit Sharing Plan

5

 

 

 

3.3

Agilent 401(k) Plan

5

 

 

 

3.4

Governing Principles for the Non-United States Retirement Benefits

5

 

 

 

3.5

Non-United States Pension Plans

6

 

 

 

3.6

Verigy’s Non-United States Retirement Benefit Plans

7

 

 

 

3.7

Non-United States Retirement Benefits to be Provided by Verigy Include Past
Service

8

 

 

 

3.8

Undertakings by Verigy

9

 

 

 

3.9

Claims in Relation to Non-United States Retirement Benefits

9

 

 

 

ARTICLE IV—NON-QUALIFIED AND OTHER PLANS

10

 

 

4.1

Excess Retirement Benefit Plan

10

 

 

 

4.2

Deferred Compensation Plan

10

 

 

 

4.3

2005 Deferred Compensation Plan

10

 

 

 

4.4

International Relocation Benefit Plan

11

 

 

 

4.5

Guaranteed Relocation Subsidies

11

 

 

 

4.6

Establishment of Verigy TFR Plan in Italy

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE V—HEALTH AND WELFARE PLANS

11

 

 

5.1

Health, Dental and Vision Plans

11

 

 

 

5.2

Group Universal Life and Group Long Term Care Insurance Plans

12

 

 

 

5.3

Retiree Medical Plans

12

 

 

 

5.4

Flexible Spending Account Plans

12

 

 

 

5.5

Business Travel Accident Insurance Plan

12

 

 

 

5.6

COBRA

13

 

 

 

5.7

Leave of Absence Programs and FMLA

13

 

 

 

5.8

Workers’ Compensation Program

13

 

 

 

5.9

Non-United States Health and Welfare Plans

13

 

 

 

ARTICLE VI—EQUITY AND OTHER COMPENSATION

14

 

 

6.1

Agilent Options

14

 

 

 

6.2

Verigy Options—Initial Grants

14

 

 

 

6.3

Agilent Restricted Stock

15

 

 

 

6.4

Employee Stock Purchase Plan

15

 

 

 

6.5

Variable Pay Plan

15

 

 

 

6.6

Service Award Program

15

 

 

 

ARTICLE VII—FRINGE AND OTHER BENEFITS

15

 

 

7.1

Employee Assistance Program

15

 

 

 

7.2

Educational Assistance Program

15

 

 

 

7.3

Adoption Assistance Program

15

 

 

 

7.4

Credit Union

16

 

 

 

7.5

Other Fringe Benefits

16

 

 

 

ARTICLE VIII—ADMINISTRATIVE PROVISIONS

16

 

 

8.1

Beneficiary Designations

16

 

 

 

8.2

Requests for IRS Opinions

16

 

 

 

8.3

Fiduciary Matters

16

 

 

 

8.4

Consent of Third Parties

16

 

 

 

8.5

World Wide Web

17

 

 

 

ARTICLE IX—EMPLOYMENT-RELATED MATTERS

17

 

 

9.1

HR Data Support Systems

17

 

 

 

9.2

Confidentiality and Proprietary Information

17

 

 

 

9.3

FTO Policy

17

 

ii

--------------------------------------------------------------------------------


 

9.4

Accrued Payroll, Bonuses, Variable Pay and Commissions

18

 

 

 

9.5

Payroll and Withholding

18

 

 

 

9.6

Personnel and Pay Records

18

 

 

 

9.7

Unemployment Insurance Program

19

 

 

 

9.8

Employment Litigation

19

 

 

 

ARTICLE X—MISCELLANEOUS

19

 

 

10.1

Effect if Payroll, Transfer, IPO and/or Distribution Does Not Occur

19

 

 

 

10.2

Relationship of Parties

20

 

 

 

10.3

Affiliates

20

 

 

 

10.4

Entire Agreement

20

 

 

 

10.5

Cooperation

20

 

 

 

10.6

Third Party Beneficiaries

20

 

 

 

10.7

Non-Solicitation

20

 

 

 

10.8

Breaches, Indemnification and Termination

21

 

 

 

10.9

Conflict

21

 

iii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (the “Agreement”), is dated as of June 1, 2006,
by and between Agilent Technologies, Inc., a Delaware corporation (“Agilent”),
and Verigy Ltd., a company organized under the laws of Singapore (together with
its successors and assigns, “Verigy”) (each, a “Party” and, collectively, the
“Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into a Master Separation and Distribution
Agreement dated as of May 31, 2006 (the “Master Separation Agreement”) providing
for, among other things, the transfer substantially all of the business and
assets of the Business (as defined in the Master Separation Agreement) from
Agilent and certain of its Affiliates to Verigy and certain of its Affiliates;

 

WHEREAS, certain individuals who work in or are assigned to the Business and are
directly employed by Agilent or its Affiliates shall become employees of Verigy
or its Affiliates pursuant to this Agreement or by operation of applicable Law;

 

WHEREAS, the Parties hereto wish to set forth their agreement as to certain
matters regarding the treatment of, and the compensation and employee benefits
provided to, those former employees of Agilent or its Affiliates who become
employees of Verigy or its Affiliates as described above, pursuant to the terms
of this Agreement or by operation of applicable Law; and

 

WHEREAS, the non-United States Affiliates of Agilent and Verigy, as applicable,
have or will enter into separate Local Asset Transfer Agreements that may, among
other items, specify the terms under which Verigy and Agilent agree to allocate
between them all assets, Liabilities, and responsibilities under, relating to,
or arising from Non-United States Plans and certain employment matters.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below and in the Master Separation Agreement and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1    Definitions.

 

Unless otherwise provided herein, capitalized terms used and not defined herein
shall have the respective meanings assigned to them in the Master Separation
Agreement, the General Assignment and Assumption Agreement entered into by the
Parties, dated as of June 1, 2006, the preceding portions of this Agreement or
in Annex A.

 

1.2    Rules of Construction.

 

(a)   This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the Party drafting or
causing any instrument to be drafted.

 

(b)   The words “hereof, “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole (including
any annexes, exhibits and schedules to this Agreement) and not to any particular
provision of this Agreement, and section and subsection references are to this
Agreement unless otherwise specified. The words “include”, “including”, or
“includes” when used herein shall be deemed in each case to be followed by the
words “without limitation” or words having similar import. The headings and
table of contents in this Agreement are included for convenience of reference
only and will not limit or otherwise affect the meaning or

 

1

--------------------------------------------------------------------------------


 

interpretation of this Agreement. The meanings given to terms defined herein
will be equally applicable to both the singular and plural forms of such terms.

 

ARTICLE II

 

GENERAL PRINCIPLES

 

2.1    Transfer of Employees to Verigy.

 

(a)   On the Separation Date, Agilent shall transfer to Verigy (or the
appropriate Verigy Affiliate) any individual who is (i) either actively employed
by, or on a leave of absence not otherwise described in Section 2.1(c) below
from, the Business on the Separation Date, except for those employees
specifically designated by Agilent (as agreed to by Verigy, which agreement
shall not be unreasonably withheld) to transfer to Verigy after the Separation
Date (“Hold-back Verigy Employees”) or (ii) any other individual designated by
Agilent (and agreed to by Verigy, which agreement shall not be unreasonably
withheld).

 

(b)   From time to time between the Separation Date and the Distribution Date,
Agilent shall transfer to Verigy (or the appropriate Verigy Affiliate) (i) any
individual who is actively employed by, or on a leave of absence not otherwise
described in Section 2.1(c) below from the Agilent Group and who, at any time
after the Separation Date and before the Distribution Date, is designated by
Agilent (and agreed to by Verigy, which agreement shall not be unreasonably
withheld) to move to the employ of the Verigy Group from the Agilent Group and
(ii) any Hold-back Verigy Employees.

 

(c)   Agilent shall transfer to Verigy (or the appropriate Verigy Affiliate) any
individual who was employed in the United States and on a paid or unpaid medical
leave of absence, short-term disability, California Paid Leave of Absence, FMLA
leave or military leave of absence from the Business on the Separation Date, if
and when such individual returns to active employment.

 

2.2    Assumption of Liabilities by Verigy.

 

(a)   Except as otherwise expressly provided in this Agreement, or as otherwise
mutually agreed upon by Agilent and Verigy from time to time, Verigy hereby
assumes and/or retains all Liabilities relating to all individuals who, as of
Distribution Date (or, if applicable, the date of transfer to Verigy pursuant to
Section 2.1(c)), are Verigy Transferred Employees or Verigy Employees (but not
Agilent Employees), to the extent such Liabilities relate to or result from such
individuals’ employment by Verigy or Agilent and its Affiliates, or any of their
respective predecessors, and, except as otherwise expressly provided in this
Agreement or any of the Ancillary Agreements, Verigy hereby waives any rights to
any assets related to such Liabilities. All of the Liabilities assumed and/or
retained by Verigy under this Agreement, either under this Section 2.2 or under
any other section of this Agreement, are referred to as the “Assumed Transferred
Employee Liabilities.” Except as set forth herein, such assumption and/or
retention of the Assumed Transferred Employee Liabilities shall be effective as
of the Separation Date.

 

(b)   All Liabilities that relate to individuals who are Verigy Transferred
Employees or other Verigy Employees and that are specifically assumed and/or
retained by Agilent and/or its Affiliates pursuant to the terms of this
Agreement are referred to as the “Excluded Transferred Employee Liabilities.”
The Assumed Transferred Employee Liabilities shall exclude all Excluded
Transferred Employee Liabilities.

 

2.3    Establishment of Verigy Plans.

 

Effective as of the Separation Date or such other date as Agilent and Verigy may
mutually agree, Verigy shall adopt the Verigy Plans specified on Exhibit A
hereto.

 

2

--------------------------------------------------------------------------------


 

2.4    Verigy Under No Obligation to Maintain Plans.

 

Except as specified otherwise in this Agreement, nothing in this Agreement shall
preclude Verigy, at any time after the Separation Date, from amending, merging,
modifying, terminating, eliminating, reducing or otherwise altering, in any
respect, any Verigy Plan or any benefit under any Verigy Plan (to the extent
permitted by Applicable Local Law); provided, however, that no change to a
Verigy Plan prior to the Distribution Date may be announced or implemented
without the prior written consent of Agilent.

 

2.5    Terms of Participation by Verigy Transferred Employees in Verigy Plans.

 

Verigy shall provide each Verigy Transferred Employee or other Verigy Employee
who is transferred to Verigy in accordance with Section 2.1 hereof with full
credit for all purposes under the Verigy Plans, for (a) service with Agilent and
its Affiliates prior to the Agilent Participation Discontinuance Date, other
than for purposes of determining benefit accruals under any defined benefit plan
(except as otherwise provided in Sections 3.4-3.9 hereof), and (b) service
credited under the corresponding Agilent Plans for employment other than with
Agilent and its Affiliates; provided, however, that in no event shall Verigy be
required to provide any service or any other benefit-affecting credits to any
Verigy Transferred Employee or other Verigy Employee to the extent that the
provision of such credits would result in any duplication of benefits.

 

2.6    Non-United States Plans.

 

Agilent and Verigy each authorize their non-United States Affiliates to enter
into a separate Local Asset Transfer Agreement with the counterpart of the other
party. Agilent and Verigy intend that the Local Asset Transfer Agreements will
generally specify the terms under which Agilent and Verigy agree to allocate
between them all assets, Liabilities and responsibilities under, relating to, or
arising from Non-United States Plans and certain employment matters. To the
extent, however, that any such Local Asset Transfer Agreement does not address a
particular principle or plan, then the intent of the parties relating to
comparable United States matters or issues as reflected in this Agreement shall
govern (to the extent permitted by Applicable Local Law). Notwithstanding the
foregoing, Agilent intends to retain the Liabilities under the Non-United States
Plans for all Verigy Employees as of the Separation Date expressly retained
under the terms of this Agreement, except to the extent such Liabilities are
required under Applicable Local Law or a Local Asset Transfer Agreement to be
transferred to and assumed by Verigy or a member of the Verigy Group.

 

2.7    Certain Non-United States National Employees.

 

The Parties recognize that certain of the Verigy Transferred Employees and
possibly other Verigy Employees are in nonimmigrant visa status or have
applications for lawful permanent residence pending with the relevant
governmental authorities (the “Affected Non-United States National Employees”).
The Parties further recognize that new or amended petitions with respect to such
Affected Non-United States National Employees may be required in certain of
these cases, unless Verigy (or Verigy’s Affiliates, as the case may be), are
deemed the “successor-in-interest” to Agilent (as such term is used in
pronouncements by the United States Citizenship and Immigration Service
(“USCIS”)) with respect to such Affected Non-United States National Employees.
Accordingly, Verigy hereby expressly agrees to assume, and Agilent hereby
assigns, all of the immigration-related Liabilities of the Affected Non-United
States National Employees (including, without limitation, any obligations,
Liabilities and undertakings arising from or under attestations made in each
certified and still effective Labor Condition Application (“LCA”) filed by
Agilent with respect to any such Affected Non-United States National Employees).
The Parties each agree to take such actions as may reasonably be requested at
and following the Separation Date to document to the USCIS or such other
governmental agency, as the case may be, as may be necessary, the
“successor-in-interest” relationship with respect to any Affected Non-United
States National Employees.

 

3

--------------------------------------------------------------------------------


 

2.8    Non-United States Employees.    In addition to Section 2.7 above as
applicable to non-United States employees, this Section 2.8 applies only to
Non-United States Transferred Employees.

 

(a)   This Section 2.8 and Sections 3.4 through 3.9 shall contain covenants and
agreements of the Parties on and as of the Separation Date with respect to:

 

(i)    the Non-United States Transferred Employees; and

 

(ii)   Non-United States Plans listed in Exhibit B provided or covering such
Non-United States Transferred Employees.

 

(b)   Agilent and Verigy and their respective Affiliates shall comply with all
obligations either under the Transfer Regulations or other Applicable Local Laws
to notify and/or consult with non-United States employees and / or employee
representatives, unions, work councils, or other employee representative bodies,
if any, and shall provide such information to the other Party as is required by
that Party to comply with its notification and/or consultation obligations.
Agilent and Verigy shall indemnify each other against all Losses resulting from
any failure of the other to notify and/or consult or to provide such information
in a timely manner.

 

2.9    Certain Non-United States Employee Relations and
Benefits.    Notwithstanding anything herein to the contrary, the parties intend
that there shall be continuity of employment with respect to certain Business
Employees as follows:

 

(a)   Non-United States Transferred Employees who are Automatic Transferred
Employees shall not be terminated upon the Separation Date and the rights,
powers, duties, liabilities and obligations of Agilent or its relevant
Affiliates to the employees in respect of the material terms of employment with
the employees in force immediately before the Separation Date shall be
transferred to Verigy or its relevant Affiliates in accordance with Applicable
Local Laws.

 

(b)   Verigy or its Affiliates shall offer employment to each Non-United States
Transferred Employee who is not an Automatic Transferred Employee effective on
the Separation Date. Each such offer shall be at the same general location and
on substantially the same terms and conditions of employment in the aggregate as
those provided to such employees by Agilent or its Affiliates immediately prior
to the Separation Date (unless otherwise required by Applicable Local Law, in
which case such offer shall comply with Applicable Local Law) (the “Current
Employment Terms”). Notwithstanding anything to the contrary, all offers
pursuant to this Section 2.9(b) to employees in jurisdictions outside the United
States will be on such terms as are necessary to avoid giving rise to any
severance or similar Liabilities of Agilent and its Affiliates as a result of
any requirements of Applicable Local Law.

 

(c)   Verigy shall assume and shall indemnify Agilent and its Affiliates against
all Liabilities and obligations to provide any severance or similar payments to
any Non-United States Transferred Employees who are entitled to severance or
similar payments under Applicable Local Law due to Verigy’s noncompliance with
this Section 2.9.

 

(d)   Verigy shall give credit to Non-United States Transferred Employees for
all service with Agilent or its Affiliates and any of their legal predecessors,
including but not limited to Hewlett-Packard Company or its Affiliates.

 

ARTICLE III

 

RETIREMENT PLANS

 

3.1    Agilent Retirement Plan.

 

(a)   Verigy Transferred Employees and other Verigy Employees shall cease to
accrue benefits and to otherwise actively participate in the Agilent RP as of
the applicable Agilent Participation

 

4

--------------------------------------------------------------------------------


 

Discontinuance Date. Verigy shall not assume any Liabilities for benefits
provided under the terms of the Agilent RP.

 

(b)   As soon as practicable after the Distribution Date, Verigy Transferred
Employees and other Verigy Employees who are eligible to receive their vested
accrued benefit under the Agilent RP may elect to take such a distribution from
such plan, pursuant to the terms thereof.

 

3.2    Agilent Deferred Profit Sharing Plan.

 

(a)   Verigy Transferred Employees and other Verigy Employees shall cease to
accrue benefits and to otherwise actively participate in the Agilent Deferred
Profit Sharing Plan as of the applicable Agilent Participation Discontinuance
Date. Verigy shall not assume any Liabilities for benefits provided under the
terms of the Agilent Deferred Profit Sharing Plan.

 

(b)   As soon as practicable after the Distribution Date, Verigy Transferred
Employees and other Verigy Employees who are eligible to receive their vested
accrued benefit under the Agilent Deferred Profit Sharing Plan may elect to take
such a distribution from such plan, pursuant to the terms thereof.

 

3.3    Agilent 401(k) Plan.

 

(a)   Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent 401(k) Plan as of the applicable Agilent
Participation Discontinuance Date. Effective as of the applicable Agilent
Participation Discontinuance Date, the Verigy Transferred Employees and other
Verigy Employees shall be eligible to commence participation in a qualified
defined contribution plan sponsored by Verigy (the “Verigy 401(k) Plan”),
subject to the terms thereof. Any service requirements contained in the Verigy
401(k) Plan with respect to eligibility to participate generally or eligibility
to share in any employer contributions thereunder shall be substantially
identical to such requirements in the Agilent 401(k) Plan. The Verigy 401(k)
Plan shall provide for an employer matching contribution expressed as (A) a 100%
match on each participant’s pre-tax contributions to the plan (not to exceed 3%
of the participant’s eligible compensation) and (B) a 50% match on each
participant’s pre-tax contributions to the plan (not to exceed an additional 2%
of the participant’s eligible compensation) and a discretionary annual employer
profit sharing contribution based on the profitability of Verigy with respect to
that year.

 

(b)   As soon as is reasonably practicable following (i) the Separation Date
(with respect to Verigy Transferred Employees and other Verigy Employees
transferring on the Separation Date) and (ii) the date of the employee’s
transfer to Verigy (with respect to Verigy Transferred Employees and other
Verigy Employees transferring after the Separation Date and prior to the
Distribution Date), Agilent and Verigy shall cause a trust-to-trust transfer of
assets and Liabilities related to the Verigy Transferred Employees and other
Verigy Employees (including any outstanding loans, and shares of Agilent and
Verigy common stock for investment in Agilent and Verigy Common Stock Funds to
be maintained under the Verigy 401(k) Plan) from the trust maintained under the
Agilent 401(k) Plan to the trust maintained under the Verigy 401(k) Plan, in
accordance with Sections 401(a)(12), 411(d)(6) and 414(1) of the Code.

 

(c)   On the dates of the transfers of assets and Liabilities provided in
Section 3.3(b), Verigy shall assume all such Liabilities under, related to or
resulting from the Agilent 401(k) Plan and described in Section 2.2 hereof.

 

3.4    Governing Principles for the Non-United States Retirement Benefits.

 

The following governing principles shall apply with respect to the treatment of
the Non-United States Retirement Plans of Non-United States Transferred
Employees under this Agreement:

 

(a)   Verigy and its Affiliates shall satisfy the applicable conditions provided
in Section 3.6.

 

5

--------------------------------------------------------------------------------


 

(b)   All transfers of assets and/or cash, as applicable under this Section 3.4
shall be subject to Verigy or its Affiliates fulfilling its or their obligations
in Section 3.7(a).

 

(c)   Liabilities in respect of any Non-United States Retirement Plan, including
past service Liabilities, shall only be assumed by or transferred to Verigy or a
Verigy Subsidiary to the extent required by Applicable Local Law. As of the date
hereof, the only Non-United States Retirement Plans with respect to which Verigy
or its Affiliates shall be required to assume or have transferred to it any
past-service Liabilities are the Material Plans.

 

(d)   Transfers of assets and/or cash, as applicable, under this Section 3.4
shall only be made to the extent that (i) Applicable Local Law requires the
transfer to or assumption by Verigy, one of its Affiliates or a Verigy Plan of
the past service Liabilities of the relevant Non-United States Transferred
Employees, and (ii) Verigy, its Affiliates or a Verigy Plan does in fact assume
such past service Liabilities.

 

(e)   No transfer of assets and/or cash, as applicable, under this Section 3.4
shall be made in respect of contributory and non-contributory retirement plans
required by Applicable Local Law if the funds are held by a non-associated third
party, state-run entity or a national centralized fund.

 

(f)    Whenever possible under Applicable Local Law, Verigy, Agilent, and their
respective Affiliates shall use their commercially reasonable best efforts to
ensure that the transfer of assets from an Agilent Non-United States Retirement
Plan can be made to a Verigy Plan.

 

(g)   In the case of any defined benefit or defined contribution Non-United
States Retirement Plan in which Liabilities, including past service Liabilities,
are not required to be transferred under Applicable Local Law, Agilent or its
Subsidiary shall retain such Liabilities.

 

(h)   The mechanics of giving effect to the governing principles and other terms
of Sections 3.4 through 3.9 shall be determined by and be consistent with the
requirements of Applicable Local Law.

 

3.5    Non-United States Retirement Plans.

 

Except as otherwise provided in this Agreement, or the Master Separation
Agreement, Agilent or the local Agilent entity shall retain and be solely
responsible for all Liabilities under, relating to, or arising from the
Non-United States Retirement Plans prior to the Separation Date with respect to
each Verigy Non-United States Transferred Employees.

 

(a)    Defined Benefit Plans.    In the case of any defined benefit Non-United
States Retirement Plan in which past service Liabilities are required to be
transferred under Applicable Local Law, at Agilent’s option (and subject to
Applicable Local Law), Agilent shall (i) transfer assets from such Plan to an
appropriate Verigy Plan, (ii) make a cash payment to Verigy, or (iii) any
combination of the foregoing. The total amount of such asset transfer or payment
for any Non-United States Retirement Plan shall be equal to the value of the
past service Liabilities transferred for the Verigy Employees on the Separation
Date, and adjusted for any Non-United States Transferred Employees whose
employment with Verigy or a Verigy Subsidiary begins after the Separation Date
and before the Distribution Date, as calculated in accordance with the
assumptions set out in Section 3.5(b), adjusted for the period from and
including the Separation Date (or later date of employment for any Non-United
States Transferred Employees whose employment with Verigy or a Verigy Subsidiary
begins after the Separation Date) to the day immediately before the Payment Date
by the discount rate provided in Exhibit C (the adjusted amount being the
“Transfer Amount”).

 

Subject to Applicable Local Law and except for the Material Plan in France, no
less than eighty percent (80%) of the Transfer Amount, as estimated by Agilent’s
Actuary in good faith as of the Separation Date, will be transferred (whether
through an asset transfer or payment) as soon as practicable on or after the
Separation Date. The final transfer or payment of the remainder of the Transfer
Amount shall be consummated and/or such payment be made no later than 30 days
following

 

6

--------------------------------------------------------------------------------


 

the date as of which the determination of past service Liabilities under
Section 3.5(b) is completed; except, however, that the entire asset transfer for
the Material Plan in France shall be made as soon as practicable after
November 1, 2006.

 

(i)    Notwithstanding the other provisions of Section 3.4 through 3.9, if
within any defined benefit Non-United States Retirement Plan there is a Members’
Voluntary Fund, such fund, benefits payable from it, contributions payable to
it, and any transfer payment made from it shall be disregarded for all other
purposes of calculating the relevant Transfer Amount.

 

(ii)   Agilent shall use commercially reasonable efforts to provide that the
part of the Members’ Voluntary Fund attributable to the relevant Non-United
States Transferred Employees is transferred to the relevant Verigy Plan at the
same time as the Transfer Amount (if any) in respect of those Non-United States
Transferred Employees’ defined benefit Non-United States Retirement Benefits.

 

(b)    Actuarial Calculation.    With respect to the Material Plans and any
other defined benefit pension Plans for which past service Liabilities must be
assumed by Verigy or one of its Affiliates, the past service Liabilities for
Non-United States Transferred Employees to be so transferred shall be calculated
as of the Separation Date (or later date of employment for any Non-United States
Transferred Employees whose employment with Verigy or a Verigy Subsidiary begins
after the Separation Date) on an Accumulated Benefit Obligation (“ABO”) SFAS 87
basis, using Agilent’s May 31, 2006 interim assumptions, as set forth in
Exhibit C hereto. If there is a required method for calculating Liabilities upon
transfer under Applicable Local Law, such Applicable Local Law requirements will
be applied.

 

Agilent’s Actuary shall make its initial determination of the Transfer Amount on
or before the Separation Date. Not later than 30 days following the Distribution
Date Agilent’s Actuary shall make its final determination of the Transfer
Amount. Verigy’s Actuary shall then have a period of 30 days to review such
determination for completeness and submit its findings in writing. The
determination by Agilent’s Actuary shall be final and binding on the parties
unless and to the extent the Verigy’s Actuary finds missing, incomplete or
inaccurate data, in which case a revised calculation shall be performed by
Agilent’s Actuary using the additional, complete and accurate data within
30 days of the date that Verigy’s Actuary submits its findings. Such revised
calculation shall be final and binding on the parties.

 

(c)    Defined Contribution Plans.    As of the Separation Date, the Non-United
States Verigy Employees will commence participation in an applicable local
Verigy defined contribution Plan. In the case of any defined contribution
Non-United States Retirement Benefit Plan, to the extent required by Applicable
Local Law, Agilent shall transfer the assets credited to each Non-United States
Transferred Employee who participates in such Plan to an appropriate Verigy
defined contribution Plan, or, if such transfer of assets is not reasonably
practicable, at Agilent’s option, Agilent may make a cash payment to Verigy in
an amount equal to the value of the assets which would otherwise have been
transferred, provided that, effective as of the Transfer Date, Verigy assumes
Liability for the past service benefits of the relevant Non-United States
Transferred Employees. In the case of a defined contribution Non-United States
Retirement Plan funded through one or more assignable insurance contracts, the
amount of any such transfer in respect of each Non-United States Transferred
Employee shall be equal to the mathematical reserve of such arrangement
attributable to such Non-United States Transferred Employee. In each case, the
Transfer Amount shall be designated for such Non-United States Transferred
Employee in the relevant Verigy Plan.

 

3.6    Verigy’s Non-United States Defined Benefit Retirement Plans.

 

In respect of each proposed transfer of assets and/or cash as described under
Section 3.5(a) or (b) above, Verigy shall satisfy the conditions set forth below
for a period of not less than one year following the Separation Date. Verigy
shall provide written confirmation to Agilent on or before the

 

7

--------------------------------------------------------------------------------


 

Separation Date that it has complied with the conditions set out in this
Section 3.6. These conditions are that:

 

(i)    Verigy or one of its Affiliates shall, on or before the Transfer Date,
establish a new Verigy Plan (“New Plan”) to receive the proposed transfer;

 

(ii)   Verigy or one of its Affiliates shall provide that an amount equal to the
relevant Transfer Amount (together with income on that amount accruing from the
Transfer Date, less any payment made out of the New Plan in respect of benefits
payable to and in respect of the Non-United States Transferred Employees
attributable to the transfer credits granted to the Non-United States
Transferred Employees in the New Plan, and less an amount which the trustees or
administrators of the New Plan consider to be appropriate to meet the expenses
attributable to the New Plan) shall be applied solely for providing or securing
pensions and other benefits for the Non-United States Transferred Employees and
their beneficiaries; provided, however, that the relevant Transfer Amount shall
not be applied to pay any pension or other benefits to Non-United States
Transferred Employees that accrue after the Separation Date until all the
Non-United States Transferred Employees and their beneficiaries have been paid
their benefits payable attributable to the transfer credits granted under the
New Plan; and

 

(iii)  Verigy or one of its Affiliates shall, on or before the Transfer Date,
establish a new contractual trust related to the Material Plans covering
Non-United States Transferred Employees and their beneficiaries in Germany. The
assets held by such contractual trust shall qualify as “plan assets” under GAAP
or IFRS.

 

3.7    Non-United States Retirement Benefits to be Provided by Verigy Include
Past Service.

 

(a)    Benefits for Past Service.    If Verigy or one of its Affiliates shall
provide Non-United States Retirement Benefits for any Non-United States
Transferred Employee in respect of service prior to the Separation Date, such
Non-United States Retirement Benefits shall be equivalent in value (on the
actuarial basis used for calculating the relevant transfer provided in
Exhibit C) to that Non-United States Transferred Employee’s Non-United States
Retirement Benefits immediately before the Separation Date. If Agilent so
requests in writing, Verigy shall instruct Verigy’s Actuary to issue a
certificate to Agilent to this effect.

 

(b)    Transfers of Assets in Respect of Past Service.

 

(i)    Agilent and Verigy shall cooperate to ensure that, subject to Applicable
Local Law, Non-United States Retirement Benefits and related assets in respect
of service prior to the Separation Date transfer to Verigy or one of its
Affiliates in accordance with the applicable governing principles set forth in
Sections 3.4 through 3.9 hereof. Where any transfer of Non-United States
Retirement Benefits or assets in respect of those rights requires the approval
or consent of any regulatory body or third party (including any Non-United
States Transferred Employee), Agilent and Verigy shall each use all commercially
reasonable efforts to cooperate to obtain such approval and consent.

 

(ii)   Subject to Applicable Local Law, where any transfer pursuant to Sections
3.4 through 3.9 is to be made from Agilent’s defined contribution Non-United
States Retirement Plan to a Verigy defined contribution Plan, Verigy or one of
its Affiliates shall provide that that part of the Transfer Amount which is
attributable to the past service benefits of each Non-United States Transferred
Employee shall be allocated to an individual account set up for such Non-United
States Transferred Employee in the Verigy defined contribution Plan.

 

(iii)  Subject to Applicable Local Law, Agilent and Verigy shall each use
commercially reasonable efforts to provide that each transfer takes place
promptly after the valuation of the liabilities (in accordance with the
assumptions set out in Section 3.5(b)) has been completed in

 

8

--------------------------------------------------------------------------------


 

accordance with Sections 3.4 through 3.9 hereof. The Transfer Date and Payment
Date shall be agreed to by Agilent and Verigy (or, in default of agreement,
determined under Section 3.5(b)) no later than 30 days following the final
determination of past service liabilities under Section 3.5(b).

 

(iv)  Agilent and Verigy and their Affiliates shall each use commercially
reasonable efforts to provide that any information reasonably required by
Agilent’s Actuary or Verigy’s Actuary for the purpose of undertaking and
agreeing to each Transfer Amount shall, to the extent this is within the power
or control of Agilent, Verigy and their Affiliates, respectively, be supplied to
such actuary and that any such information so supplied shall be true, complete
and accurate in all material respects; and shall each use commercially
reasonable efforts to provide that its actuary acts promptly and such
calculations are completed promptly.

 

3.8    Undertakings by Verigy and Agilent.

 

Neither Verigy, Agilent nor any of their respective Affiliates shall take any
actions, whether directly or indirectly, on or after the date of this Agreement
that could result in an increase of the amount of Liabilities to be assumed or
transferred or assets to be transferred from or in respect of any Non-United
States Retirement Plan pursuant to this Agreement, except as may be required
under Applicable Local Law.

 

3.9    Claims in Relation to Non-United States Retirement Benefits.

 

(a)   For the purposes of this paragraph:

 

(i)    ”Relevant Claim” means a claim by a Covered Person relating to Non-United
States Retirement Benefits attributable to any period of employment prior to the
Separation Date, and which have transferred to Verigy or one of its Affiliates,
but not including any claims based on the grounds that a Covered Person was
denied access to a Non-United States Retirement Plan prior to the Separation
Date, claims arising out of any default of Agilent or one of its Affiliates
prior to the Separation Date, and claims relating to any Non-United States
Retirement Benefits which do not transfer to Verigy.

 

(ii)   ”Covered Person” means any Non-United States Transferred Employee (or any
person whose benefits arise on the death of such person) whose Non-United States
Retirement Benefits in respect of any period of service prior to Separation Date
transfer from a Non-United States Retirement Plan to a Verigy Plan.

 

(iii)  ”Relevant Claim Liability” means any Liability, loss, damage, cost, claim
or reasonable expense arising out of or in connection with any Relevant Claim.

 

(b)   Verigy shall pay Agilent immediately upon demand an amount equal to any
Relevant Claim Liability incurred or sustained by Agilent or a Non-United States
Retirement Plan arising out of or in connection with any Relevant Claim (the
“Liability Amount”).

 

(c)   To the extent that any Relevant Claim Liability relates to the value of
any Non-United States Retirement Benefits, the amount of that Relevant Claim
Liability shall be calculated using the actuarial method and assumptions
provided in Exhibit C.

 

9

--------------------------------------------------------------------------------


 

(d)   Any Relevant Claim Liability determined in a currency other than United
States dollars shall be converted into United States dollars at the payment date
by Verigy in accordance with an appropriate exchange rate agreed to by Agilent
and Verigy.

 

(e)   The time value of the Liability Amount shall be maintained by increasing
it by an amount calculated as if there were interest at the Interest Rate on the
Liability Amount under Section 3.9(b) for the period from the date as at which
the amount of the Liability Amount has been quantified to the date payment is
made to Agilent.

 

ARTICLE IV

 

NON-QUALIFIED AND OTHER PLANS

 

4.1    Excess Retirement Benefit Plan.

 

Agilent shall retain and be solely responsible for all Liabilities under, or
relating to, or arising from, the Agilent Excess Retirement Benefit Plan with
respect to each Verigy Transferred Employee and other Verigy Employee. As soon
as practicable after the Distribution Date, Verigy Transferred Employees and
other Verigy Employees who are eligible to receive their vested accrued benefit
under the Agilent Excess Retirement Benefit Plan may elect to take such a
distribution from such plan, pursuant to the terms thereof and consistent with
the requirements of Section 409A of the Code.

 

4.2    Deferred Compensation Plan.

 

(a)    Establishment of Verigy Deferred Compensation Plan.    Effective as of
the Separation Date, Verigy shall establish the Verigy Deferred Compensation
Plan, the Material Features of which shall be substantially identical to the
Agilent Deferred Compensation Plan.

 

(b)    Allocation and Assumption of Liabilities.    Agilent shall determine the
amount of Liabilities under the Agilent Deferred Compensation Plan as of the
Agilent Participation Discontinuance Date attributable to Verigy Transferred
Employees and other Verigy Employees. Effective as of the Agilent Participation
Discontinuance Date, Verigy shall assume all Liabilities under, related to or
resulting from the Agilent Deferred Compensation Plan and described in
Section 2.2 hereof, with respect to each Verigy Transferred Employee and other
Verigy Employee who consents to the assumption of such Liabilities. If a Verigy
Transferred Employee or other Verigy Employee does not consent to the assumption
of such Liabilities, Agilent shall retain and solely be responsible for all such
Liabilities under, or relating to, or arising from, the Agilent Deferred
Compensation Plan with respect to such Verigy Transferred Employee or other
Verigy Employee. Verigy agrees to notify Agilent of any Verigy Transferred
Employee’s or other Verigy Employee’s termination of employment with Verigy for
distribution purposes.

 

4.3    2005 Deferred Compensation Plan.

 

(a)    Establishment of Verigy 2006 Deferred Compensation Plan.    Effective as
of the Separation Date, Verigy shall establish the Verigy 2006 Deferred
Compensation Plan, the Material Features of which shall be substantially
identical to the Agilent 2005 Deferred Compensation Plan.

 

(b)    Allocation and Assumption of Liabilities.    Agilent shall determine the
amount of Liabilities under the Agilent 2005 Deferred Compensation Plan as of
the Agilent Participation Discontinuance Date attributable to Verigy Transferred
Employees and other Verigy Employees. Effective as of the Agilent Participation
Discontinuance Date, Verigy shall assume all Liabilities under, related to or
resulting from the Agilent 2005 Deferred Compensation Plan and described in
Section 2.2 hereof, with respect to each Verigy Transferred Employee and other
Verigy Employee who consents to the assumption of such Liabilities. If a Verigy
Transferred Employee or other Verigy Employee does not consent to the assumption
of such Liabilities, Agilent shall retain and solely be responsible for all such

 

10

--------------------------------------------------------------------------------


 

Liabilities under, or relating to, or arising from, the Agilent 2005 Deferred
Compensation Plan with respect to such Verigy Transferred Employee or other
Verigy Employee. Verigy agrees to notify Agilent of any Verigy Transferred
Employee’s or other Verigy Employee’s termination of employment with Verigy for
distribution purposes.

 

4.4    International Relocation Benefit Plan and International Retirement
Guarantee.

 

Agilent shall retain and be solely responsible for all Liabilities that have
accrued as of the Distribution Date under, relating to, or arising from, the
Agilent International Relocation Benefit Plan and International Retirement
Guarantee with respect to each Verigy Transferred Employee and other Verigy
Employee. Verigy agrees to notify Agilent of any Verigy Transferred Employee’s
or other Verigy Employee’s termination of employment with Verigy for
distribution purposes.

 

4.5    Guaranteed Relocation Subsidies.

 

(a)    Establishment of Verigy Guaranteed Relocation Subsidies.    Effective as
of the Separation Date, Verigy shall establish the Verigy Guaranteed Relocation
Subsidies Plan (“GRS”), the Material Features of which shall be substantially
identical to the Agilent GRS.

 

(b)    Allocation and Assumption of Liabilities.    Agilent shall determine the
amount of Liabilities under the Agilent GRS as of the Agilent Participation
Discontinuance Date attributable to each Verigy Transferred Employee and other
Verigy Employee. Effective as of the Agilent Participation Discontinuance Date,
Verigy shall assume all Liabilities under, related to or resulting from the
Agilent GRS and described in Section 2.2 hereof.

 

4.6    Establishment of Verigy TFR Plan in Italy.    Effective as of the
Separation Date, Verigy or one of its Affiliates shall establish a Verigy TFR
plan and assume the liability for the accrued benefits under the Agilent TFR
plan in Italy for the Non-United States Transferred Employees employed by the
Verigy Subsidiary in Italy. The TFR plan provides payments to eligible employees
in Italy following termination of employment whether due to dismissal or
resignation. Consistent with the provisions of Section 2.2 above no transfer of
assets or cash shall be made with respect to this liability.

 

ARTICLE V

 

HEALTH AND WELFARE PLANS

 

5.1    Health, Dental and Vision Plans.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent Medical Plan, Agilent Dental Plan and Agilent
Vision Plan as of the applicable Agilent Participation Discontinuance Date.
Effective as of the Agilent Participation Discontinuance Date, the Verigy
Transferred Employees and other Verigy Employees shall be eligible to commence
participation in the Verigy Medical Plan, Verigy Dental Plan and Verigy Vision
Plan, subject to the terms thereof. Verigy shall credit Verigy Transferred
Employees and other Verigy Employees who were enrolled in the Agilent Medical
Plan immediately prior to the Separation Date with credit under the Verigy
Medical Plan for any deductibles or out-of-pocket expenses those Verigy
Transferred Employees and other Verigy Employees had been credited for the plan
year that includes the Agilent Participation Discontinuance Date. Effective as
of the Agilent Participation Discontinuance Date, Verigy shall assume all
Liabilities under, related to or resulting from each of the Agilent Medical
Plan, Agilent Dental Plan and Agilent Vision Plan and described in Section 2.2
hereof, other than claims for benefits provided under the terms of the Agilent
Medical Plan, Agilent Dental Plan and Agilent Vision Plan, as applicable, by
Verigy Transferred Employees and other Verigy Employees prior to the Agilent
Participation Discontinuance Date, which claims shall remain Liabilities of
Agilent. For purposes of this Section 5.1, a claim for benefits is deemed
incurred when the services that are the subject of the claim

 

11

--------------------------------------------------------------------------------


 

are performed, and, in the case of a hospital stay, when the employee or covered
dependent first enters the hospital.

 

5.2    Group Universal Life and Group Long Term Care Insurance Plans.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent Group Universal Life Insurance Plan and the Agilent
Group Long Term Care Insurance Plan as of the applicable Agilent Participation
Discontinuance Date. Verigy Transferred Employees and other Verigy Employees may
be eligible to continue such coverage on an individual basis following the
applicable Agilent Participation Discontinuance Date, in accordance with the
terms and conditions of the applicable plans. Verigy shall not assume any
Liabilities for benefits provided under the terms of the Agilent Group Universal
Life Insurance Plan and the Agilent Group Long Term Care Insurance Plan.

 

5.3    Retiree Medical Plans.

 

Verigy Transferred Employees who are eligible for coverage under Agilent
Non-Medicare Medical Plan or the Medicare Supplemental Plan (collectively, the
“Agilent Retiree Medical Plans”) as of the Distribution Date shall have thirty
(30) days following the Distribution Date to elect coverage under the relevant
Retiree Medical Plan, which coverage shall commence on January 1, 2007. Any
Verigy Transferred Employee who is eligible for coverage under the relevant
Retiree Medical Plan and who retires between the Separation Date and the
Distribution Date shall have thirty (30) days following such retirement date to
elect coverage under such plan, which coverage shall commence on the Verigy
Transferred Employee’s retirement date. In the case of a Verigy Transferred
Employee who dies between the Separation Date and the Distribution Date, his or
her spouse or domestic partner may elect coverage under the applicable Agilent
Retiree Medical Plan, in accordance with the terms of the relevant Agilent
Retiree Medical Plan. Agilent shall retain and be solely responsible for all
Liabilities under, or relating to, or arising from, the Agilent Retiree Medical
Plans with respect to each Verigy Transferred Employee and other Verigy Employee
and his or her spouse, domestic partner and dependents, as applicable, for whom
coverage has been elected under this Section 5.3.

 

5.4    Flexible Spending Account Plans.

 

Verigy Transferred Employees and other Verigy Employees shall cease to
contribute to and to otherwise actively participate in the Agilent Flexible
Spending Account Plans as of the applicable Agilent Participation Discontinuance
Date. Effective as of the Separation Date, Verigy shall adopt the Verigy
Flexible Spending Account Plans. A Verigy Transferred Employee or other Verigy
Employee shall submit claims and shall be reimbursed for those claims (if any)
incurred between January 1, 2006 and the applicable Agilent Participation
Discontinuance Date under the Agilent Flexible Spending Account Plans. A Verigy
Transferred Employee or other Verigy Employee shall submit claims and shall be
reimbursed for those claims (if any) incurred between the applicable Agilent
Participation Discontinuance Date and December 31, 2006 under the Verigy
Flexible Spending Account Plans. Contributions will be made to each Verigy
Transferred Employee’s or other Verigy Employee’s accounts under the Verigy
Flexible Spending Account Plans for compensation earned after the applicable
Agilent Participation Discontinuance Date. Verigy not shall assume any
Liabilities for benefits provided under the terms of the Agilent Flexible
Spending Account Plans.

 

5.5    Business Travel Accident Insurance Plan.

 

Verigy Transferred Employees receiving benefits under the Agilent Business
Travel Accident Insurance Plan shall remain covered under such plan until the
applicable Agilent Participation Discontinuance Date. Verigy shall not assume
any Liabilities for benefits provided under the terms of the Agilent Business
Travel Accident Insurance Plan.

 

12

--------------------------------------------------------------------------------


 

5.6    COBRA.

 

Through the Separation Date, Agilent shall be responsible for providing COBRA
continuation coverage to Verigy Transferred Employees or other Verigy Employees
and their qualified beneficiaries (as defined under COBRA). Effective as of the
Separation Date, Verigy shall be responsible for providing COBRA continuation
coverage to Verigy Transferred Employees or other Verigy Employees and their
qualified beneficiaries (as defined under COBRA).

 

5.7    Leave of Absence Programs and FMLA.

 

(a)    Allocation of Responsibilities After Separation Date.    Effective as of
the Separation Date (i) Verigy shall adopt Leave of Absence Programs,
(ii) Verigy shall honor all terms and conditions of leaves of absence which have
been granted to any Verigy Transferred Employee or other Verigy Employee under
an Agilent Leave of Absence Program or FMLA before the Separation Date by
Agilent, including such leaves that are to commence after the Separation Date,
and (iii) Verigy shall be solely responsible for administering leaves of absence
and complying with FMLA with respect to Verigy Transferred Employees and other
Verigy Employees.

 

(b)    Records.    As soon as administratively practicable after the Separation
Date, Agilent shall provide to Verigy copies of all records pertaining to the
Agilent Leave of Absence Programs and FMLA with respect to all Verigy
Transferred Employees and other Verigy Employees to the extent such records have
not been previously provided.

 

5.8    Workers’ Compensation Program.

 

(a)   Agilent shall retain and be solely responsible for the administration of
all claims that are, or have been, incurred under Agilent’s existing workers’
compensation program (the “Agilent Workers’ Compensation Program”) before the
Distribution Date by Verigy Transferred Employees and other Verigy Employees.
For purposes of this Section 5.8, a claim is deemed incurred when the event
giving rise to the workers’ compensation benefit occurs. Verigy Transferred
Employees and other Verigy Employees shall cease active participation in the
Agilent Workers’ Compensation Program immediately prior to the Distribution
Date.

 

(b)   Agilent and Verigy shall use their commercially reasonable best efforts to
procure at Verigy’s cost and expense separate workers’ compensation insurance
coverage for Verigy (the “Verigy Workers’ Compensation Program”) to take effect
as of the Distribution Date. Claims incurred by Verigy Transferred Employees and
other Verigy Employees on or after the Distribution Date shall be administered
under the Verigy Workers’ Compensation Program.

 

(c)   Each party shall fully cooperate with the other with respect to the
administration and reporting of workers’ compensation claims.

 

(d)   Any transition services to be provided with respect to workers’
compensation insurance shall be subject to and governed by the terms of the
Transition Services Agreement.

 

5.9    Non-United States Health and Welfare Plans.    On and after the Agilent
Participation Discontinuance Date, except as otherwise provided in a Local Asset
Transfer Agreement, Non-United States Transferred Verigy Employees will cease
participating in the local Agilent health and welfare Plans and will begin
participating in the local Verigy health and welfare Plans. Verigy shall not
assume any Liabilities for benefits provided under the terms of the local
Agilent health and welfare Plans, except as required by Applicable Law.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EQUITY AND OTHER COMPENSATION

 

6.1    Agilent Options.

 

(a)   Verigy Transferred Employees shall have three (3) months following the
Distribution Date to exercise their options to purchase Agilent Common Stock
(“Agilent Options”) that were fully vested and exercisable immediately prior to
the Distribution Date; provided that any options converted from Hewlett Packard
(“HP Converted Options”), must be exercised by the Distribution Date.
Notwithstanding the foregoing, Verigy Transferred Employees who hold options
described in the preceding sentence (including HP Converted Options) and who are
eligible on the Distribution Date for retirement in accordance with Agilent’s
retirement policy as in effect on the Distribution Date, under the terms of
their applicable option agreements, shall have the earlier of (i) three
(3) years following the Distribution Date and (ii) the expiration of the term of
the Agilent Option to exercise such Agilent Options. To the extent such Agilent
Options are not exercised within the applicable post-termination exercise
period, such Agilent Options shall be cancelled without payment therefor.

 

(b)   All Agilent Options held by Verigy Transferred Employees on the
Distribution Date and are not described in Section 6.1(a) above shall be
cancelled and immediately replaced by options to purchase Verigy Ordinary Shares
(“Verigy Options”) to the extent feasible and practical under Applicable Local
Law. Each Verigy Option shall continue to have, and be subject to, the same
terms and conditions as the corresponding Agilent Options, except that (i) such
Verigy Option shall be exercisable for that number of whole Verigy Ordinary
Shares equal to the product of the number of shares of Agilent Common Stock that
were issuable upon exercise of such Agilent Option as of the Distribution Date
multiplied by the Ratio, rounded down to the nearest whole number of Verigy
Ordinary Shares, and (ii) the per share exercise price for the Verigy Ordinary
Shares issuable upon exercise of such Verigy Option shall be equal to the
quotient determined by dividing the exercise price per share of Agilent Common
Stock at which such Agilent Option was exercisable as of the Distribution Date
by the Ratio, rounded up to the nearest cent. The grant of Verigy Options under
this Section 6.1(b) shall comply with all applicable provisions of the Code,
including Section 409A, when performing the calculation to determine the number
of Verigy Ordinary Shares and the per share exercise price of the Verigy
Options.

 

Notwithstanding the foregoing provision of this Section 6.1(b), alternative
awards may be provided to employees outside the United States where options are
impractical and/or infeasible due to local requirements or where other awards
may obtain more favorable treatment under Applicable Local Law (e.g., employees
in France may receive French qualified restricted stock units, rather than
options).

 

(c)   In the event of the termination of a Verigy Transferred Employee’s
employment prior to the Distribution Date, any Agilent Option held by the Verigy
Transferred Employee shall continue to be exercisable for a period of time after
termination only in accordance with the terms of the Agilent 1999 Stock Plan and
the terms of the applicable grant agreement.

 

6.2    Verigy Options—Initial Grants.

 

Effective as of the IPO, executive officers, non-employee directors (excluding
any Agilent directors serving on the Board of Directors of Verigy) and certain
employees worldwide will be granted options to purchase Verigy Ordinary Shares
and/or restricted stock to the extent feasible and practical under Applicable
Local Law. The value of the shares subject to such grants, valued at the IPO
price, shall be agreed upon by Verigy and Agilent. The exercise price per share
of the options will be equal to the IPO price of the Verigy Ordinary Shares.

 

14

--------------------------------------------------------------------------------


 

6.3    Agilent Restricted Stock.

 

Verigy Transferred Employees shall continue to hold their shares of Agilent
restricted stock after the Separation Date on the same terms and conditions
under which they were held as of the Separation Date. Effective as of the
Distribution Date, the Agilent restricted stock held by Verigy Transferred
Employees will be cancelled without payment therefor and immediately thereafter
Verigy will issue shares of restricted stock of equivalent value to such
employees to replace the otherwise cancelled grants, which shall contain the
same terms and conditions as the cancelled Agilent restricted stock.

 

6.4    Employee Stock Purchase Plan.

 

Verigy Transferred Employees and other Verigy Employees shall cease
participation in the Agilent Employee Stock Purchase Plan as of the applicable
Agilent Participation Discontinuance Date. Verigy shall not assume any
Liabilities for benefits provided under the terms of the Agilent Employee Stock
Purchase Plan.

 

6.5    Variable Pay Plan.

 

Verigy Transferred Employees and other Verigy Employees shall cease
participation in the Agilent variable pay plans as of the applicable Agilent
Participation Discontinuance Date. Effective as of the Separation Date, Verigy
shall establish the Verigy variable pay plans. Verigy shall be solely
responsible for all Liabilities related to the payment of variable pay to Verigy
Transferred Employees and other Verigy Employees under any variable pay plan
with respect to service completed on and after May 1, 2006.

 

6.6    Service Award Program.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Service Award Plan as of the applicable Agilent
Participation Discontinuance Date. Verigy shall not assume any Liabilities for
benefits provided under the terms of the Agilent Service Award Plan.

 

ARTICLE VII

 

FRINGE AND OTHER BENEFITS

 

7.1    Employee Assistance Program.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent Employee Assistance Program as of the end of the
sixty (60) day period following the applicable Agilent Participation
Discontinuation Date. Verigy shall not assume any Liabilities for benefits
provided under the terms of the Agilent Employee Assistance Program.

 

7.2    Educational Assistance Program.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent Educational Assistance Program as of the applicable
Agilent Participation Discontinuation Date. Verigy shall not assume any
Liabilities for benefits provided under the terms of the Agilent Educational
Assistance Program.

 

7.3    Adoption Assistance Program.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent Adoption Assistance Program as of the applicable
Agilent Participation Discontinuation Date. Notwithstanding the foregoing, in
the event a Verigy Transferred Employee or other Verigy Transferred Employee is
transferred to Verigy in accordance with Section 2.1 and such employee has an
adoption pending under the Agilent Adoption Assistance Program, such employee
shall continue active participation in the Agilent Adoption Assistance Program
through such adoption and then shall cease

 

15

--------------------------------------------------------------------------------


 

active participation in such plan. Verigy shall not assume any Liabilities for
benefits provided under the terms of the Agilent Adoption Assistance Program

 

7.4    Credit Union.

 

Agilent shall use its commercially reasonable best efforts to make the Agilent
Employees’ Federal Credit Union available to Verigy Transferred Employees and
other Verigy Employees on substantially similar terms and conditions as are
offered to employees of the Agilent Group, through such date as Agilent and
Verigy mutually agree. Verigy shall reimburse Agilent for any and all direct and
indirect costs and expenses related thereto.

 

7.5    Other Fringe Benefits.

 

To the extent that Agilent maintains, sponsors or provides other fringe benefits
to its employees, then Agilent shall, to the extent permitted by Law, continue
to make such benefits available to Verigy Transferred Employees and other Verigy
Employees on substantially similar terms and conditions as are offered to the
employees of the Agilent Group through the Agilent Participation Discontinuance
Date or such other date upon which Agilent and Verigy mutually agree. Verigy
shall reimburse Agilent for any and all direct and indirect costs and expenses
related thereto after the Separation Date. Agilent and Verigy agree to make
commercially reasonable best efforts to mutually agree on whether, when, and on
what terms any member of the Verigy Group shall maintain, sponsor or offer
fringe benefits prior to the Distribution Date.

 

ARTICLE VIII

 

ADMINISTRATIVE PROVISIONS

 

8.1    Beneficiary Designations.

 

All beneficiary designations made by Verigy Transferred Employees and other
Verigy Employees under the Agilent Plans shall be transferred to and be in full
force and effect under the corresponding Verigy Plans, to the extent that such
plans provide for beneficiary designations, until such beneficiary designations
are replaced or revoked by the Verigy Transferred Employee or other Verigy
Employee who made the beneficiary designation, in accordance with the terms of
such plans.

 

8.2    Requests for IRS Opinions.

 

Agilent and Verigy shall make such applications to regulatory agencies,
including the IRS, as may be necessary or appropriate. Agilent and Verigy shall
cooperate fully with one another on any issue to the transactions contemplated
by this Agreement for which Agilent or Verigy elects to seek a determination
letter or private letter ruling from the IRS.

 

8.3    Fiduciary Matters.

 

Agilent and Verigy each acknowledge that actions contemplated to be taken
pursuant to this Agreement may be subject to fiduciary duties or standards of
conduct under ERISA or applicable Law, and no party shall be deemed to be in
violation of this Agreement if such party fails to comply with any provisions
hereof based upon such party’s good faith determination that to do so would
violate such a fiduciary duty or standard of conduct.

 

8.4    Consent of Third Parties.

 

If any provision of this Agreement is dependent on the consent of any third
party (such as a vendor) and such consent is withheld, Agilent and Verigy shall
use their commercially reasonable best efforts to implement the applicable
provisions of this Agreement. If any provision of this Agreement cannot be
implemented due to the failure of such third party to consent, Agilent and
Verigy shall negotiate in good faith to implement the provision in a mutually
satisfactory manner.

 

16

--------------------------------------------------------------------------------


 

8.5    World Wide Web.

 

Through the Separation Date or such other date as Agilent and Verigy mutually
agree, Agilent shall make its intranet site available to Verigy Employees on
substantially the same terms as such intranet site is made available to Agilent
Employees. Verigy agrees to fully reimburse Agilent for any and all costs and
expenses related thereto. Agilent and Verigy shall use their commercially
reasonable best efforts to mutually agree on the appropriate methods for Verigy
to establish its own site.

 

ARTICLE IX

 

EMPLOYMENT-RELATED MATTERS

 

9.1    HR Data Support Systems.

 

Agilent shall provide human resources data support for Verigy Transferred
Employees and other Verigy Employees for a period mutually agreed upon between
Agilent and Verigy. Agilent reserves the right to discontinue Verigy’s access to
any Agilent human resource data support systems with reasonable notice. Verigy
agrees to fully reimburse Agilent for any and all associated costs and expenses
relating to its use of the Agilent human resources data support systems.

 

9.2    Confidentiality and Proprietary Information.

 

No provision of this Agreement, the Master Separation Agreement or any ancillary
agreement shall be deemed to release any individual for any violation of the
Agilent non-competition guideline or any agreement or policy pertaining to
confidential or proprietary information of any member of the Agilent Group or
otherwise relieve any individual of his or her obligations under such
non-competition guideline, agreement or policy.

 

9.3    FTO Policy.

 

Effective as of the Separation Date, Verigy shall establish the Verigy FTO
Policy. Effective as soon as administratively practicable after the Verigy
Transferred Employee’s or other Verigy Employee’s Agilent Participation
Discontinuance Date, Agilent shall transfer to Verigy all data and information
relating to the accrued benefits under the Agilent FTO Policy. Effective as of
the Agilent Participation Discontinuance Date, Verigy shall assume all
Liabilities under, relating to, or arising from the accrued benefits under the
Agilent FTO Policy and described in Section 2.2 hereof. In the event that an
Agilent Employee or Verigy Employee transfers his or her employment to the other
party before the Distribution Date, such transfer of employment shall not result
in a payout or constitute a termination event for purposes of the FTO Policy
(except as may be required by Applicable Local Law under any non-United States
FTO Policy), and no duplication of benefits shall occur as a result of any such
transfer of employment between Agilent and Verigy. Furthermore, all Liabilities
attributable to each Agilent Employee or Verigy Employee who transfers
employment between Agilent and Verigy prior to the Distribution Date shall be
assumed by the transferee employer subsequent to the transfer. With regard to
the FTO Policy covering the Verigy Transferred Employees in Germany, at
Agilent’s option (and subject to Applicable Local Law), Agilent shall
(i) transfer assets from such FTO Policy to the Verigy FTO Policy as of the
Separation Date, (ii) make a cash payment to Verigy, or (iii) any combination of
the foregoing. The total amount of such asset transfer or payment shall be equal
to the value of the past service Liabilities transferred for the Verigy
Transferred Employees on the Separation Date, and adjusted for any Non-United
States Transferred Employees whose employment with Verigy or a Verigy Subsidiary
in Germany begins after the Separation Date and before the Distribution Date, as
calculated by Agilent’s Actuary in good faith. Such payment or transfer will be
made (whether through an asset transfer or payment) as soon as practicable on or
after the Distribution Date. Personal holidays accrued by Verigy Transferred
Employees and other Verigy Employees prior to the applicable Agilent
Participation Discontinuance Date shall not transfer to Verigy, to the extent
allowable by Applicable Local Law. Verigy Transferred Employees and other Verigy
Employees shall cease active

 

17

--------------------------------------------------------------------------------


 

participation in the Agilent Alternative Work Schedule Holiday Bank as of the
applicable Agilent Participation Discontinuance Date.

 

9.4    Accrued Payroll, Bonuses, Variable Pay and Commissions.

 

Agilent shall retain and be solely responsible for all Liabilities under,
relating to, or arising from payroll, bonuses, variable pay and commissions for
service by a Verigy Transferred Employee or other Verigy Employee prior to the
Agilent Participation Discontinuance Date. Verigy shall be solely responsible
for all Liabilities under, relating to, or arising from payroll, bonuses
variable pay and commissions attributable to service on and after the Agilent
Participation Discontinuance Date. Agilent and Verigy shall agree on the manner
and method of payment for all accrued payroll, bonuses, variable pay and
commissions agreed to on behalf of such employees. Effective as of the
Separation Date, Verigy shall establish its own payroll system and commission
policy. Notwithstanding any provisions of this Agreement to the contrary,
effective as of the Agilent Participation Discontinuance Date, Verigy shall
assume and be solely responsible for all Liabilities under, relating to, or
arising from any retention bonuses payable to each Verigy Transferred Employee
or other Verigy.

 

9.5    Payroll and Withholding.

 

(a)    Income Reporting, Withholding.    Agilent and Verigy shall use their
commercially reasonable best efforts to cause the Agilent human resources
management system to be split into two separate systems on the Separation Date.
Verigy shall perform the income reporting and withholding function under its own
employer identification number for Verigy Transferred Employees, other Verigy
Employees and other service providers, commencing with service periods beginning
on or after the Separation Date. Agilent shall continue to perform the income
reporting and withholding function for Agilent Employees and other service
providers.

 

(b)    Delivery of, and Access to, Documents and Other
Information.    Concurrently with the Agilent Participation Discontinuance Date,
Agilent shall cause to be delivered to Verigy, the employee information set
forth on all Forms W-4 executed by Agilent Employees designated as Verigy
Transferred Employees or other Verigy Employees as of the applicable Agilent
Participation Discontinuance Date. For the period beginning on the Separation
Date and ending on the Distribution Date (and for such additional period as
Agilent and Verigy may mutually agree), Agilent shall make reasonably available
to Verigy all forms, documents or information, no matter in what format stored,
relating to compensation or payments made to any employee or service provider of
Verigy. Such information may include, but is not limited to, information
concerning employee payroll deductions, payroll adjustments, records of time
worked, tax records (e.g., Forms W-2, W-4, 940 and 941), and information
concerning garnishment of wages or other payments. Verigy agrees to fully
reimburse Agilent for the cost associated with such availability and access.
Verigy agrees that, to the extent permitted under the terms of this Agreement,
in the event a Verigy Transferred Employee or other Verigy Employee becomes an
employee of Agilent, Verigy shall cause to be delivered to Agilent, the employee
information set forth on all Forms W-4 executed by such individual as soon as
reasonably practicable following the Verigy Transferred Employee’s or other
Verigy Employee’s termination of employment with Verigy.

 

(c)    Consistency of Tax Positions; Duplication.    Agilent and Verigy shall
individually and collectively make commercially reasonable best efforts to avoid
unnecessarily duplicated federal, state or local payroll taxes, insurance or
workers’ compensation contributions, or unemployment contributions arising on or
after the Separation Date. Agilent and Verigy shall take consistent reporting
and withholding positions with respect to any such taxes or contributions.

 

9.6    Personnel and Pay Records.

 

For the period beginning on the Separation Date and ending on the Distribution
Date (and for such additional period as Agilent and Verigy may mutually agree),
Agilent shall make reasonably

 

18

--------------------------------------------------------------------------------


 

available to Verigy, subject to applicable Laws on confidentiality and data
protection, all current and historic forms, documents or information, no matter
in what format stored, relating to pre-Distribution Date personnel, medical
records, and payroll information (collectively referred to as “Personnel Data”).
Such Personnel Data may include, but is not limited to: (a) information
regarding a Verigy Transferred Employee’s or other Verigy Employee’s ranking or
promotions; (b) the existence and nature of garnishment orders or other judicial
or administrative actions or orders affecting an employee’s or service
provider’s compensation; and (c) performance evaluations. Verigy agrees to fully
reimburse Agilent for the cost associated with such availability and access.
Verigy agrees that, to the extent permitted under the terms of this Agreement,
in the event a Verigy Transferred Employee or other Verigy Employee becomes an
employee of Agilent, Verigy shall cause to be delivered to Agilent, the
Personnel Data as soon as reasonably practicable following the Verigy
Transferred Employee’s or other Verigy Employee’s termination of employment with
Verigy.

 

9.7    Unemployment Insurance Program.

 

Verigy Transferred Employees and other Verigy Employees shall cease active
participation in the Agilent Unemployment Insurance Program as of the applicable
Agilent Participation Discontinuance Date. Effective as of the Separation Date,
Verigy shall establish the Verigy Unemployment Insurance Program, the Material
Features of which shall be substantially identical to the Agilent Unemployment
Insurance Program. Agilent shall use its commercially reasonable best efforts
for and on behalf of Verigy to procure an agreement with its unemployment
insurance vendor(s) with the material features of the Agilent unemployment
insurance agreement, including, without limitation, administration of all
unemployment compensation claims of Verigy Transferred Employees and other
Verigy Employees, regardless of whether such claims were filed before, on, or
after the Separation Date. Unless otherwise directed by Verigy, Agilent shall
take commercially reasonable best efforts to assist Verigy as well as all
members of the Verigy Group in retaining the Agilent experience rating on or
after the Separation Date.

 

9.8    Employment Litigation.

 

Verigy shall have the sole responsibility for all employment-related claims
regarding Verigy Transferred Employees and other Verigy Employees that exist, or
come into existence, on or after the Agilent Participation Discontinuance Date
arising out of or relating to their employment by the Business or the Verigy
Group, other than claims for severance under the Agilent Workforce Management
Program. The claims described in this Section 9.8 for which Verigy shall have
sole responsibility shall constitute Assumed Transferred Employee Liabilities.

 

Schedule 9.8 sets forth a complete list of all unresolved court, arbitration, or
administrative proceedings concerning employment-related claims regarding Verigy
Transferred Employees and other Verigy Employees existing on the date hereof,
and to the knowledge of Agilent’s executive officers, any other claim filed as
of the date hereof in a court of law or government administrative agency, or
asserted in a demand letter received by Agilent from counsel, alleging
discrimination or wrongful termination regarding Verigy Transferred Employees
and other Verigy Employees existing on the date hereof.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1    Effect if Payroll, Transfer, IPO and/or Distribution Does Not Occur.

 

Subject to Section 10.13 of the Master Separation Agreement, if the Transfer,
IPO and/or Distribution does not occur, then all actions and events that are,
under this Agreement, to be taken or occur effective as of the Separation Date,
IPO, and/or Distribution Date, or otherwise in connection

 

19

--------------------------------------------------------------------------------


 

with the Transfer, IPO and/or Distribution, shall not be taken or occur except
to the extent specifically agreed by Agilent and Verigy.

 

10.2    Relationship of Parties.

 

Nothing in this Agreement shall be deemed or construed by the parties or any
third party as creating the relationship of principal and agent, partnership or
joint venture between the Parties, the understanding and agreement being that no
provision contained herein, and no act of the Parties, shall be deemed to create
any relationship between the Parties other than the relationship set forth
herein.

 

10.3    Affiliates.

 

Each of Agilent and Verigy shall cause to be performed, and hereby guarantee the
performance of, any and all actions of the Agilent Group or the Verigy Group,
respectively.

 

10.4    Entire Agreement.

 

This Agreement is an integral part of, is subject to, and is to be interpreted
consistently with, the Master Separation Agreement, and the provisions of the
Master Separation Agreement that do not conflict with the provisions of this
Agreement are hereby incorporated by reference; in all other respects this
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior written and oral (and all
contemporaneous oral) agreements and understandings with respect to the express
subject matter hereof. The provisions of Article X of the Master Separation
Agreement (Miscellaneous) not otherwise expressly covered in this Article X are
hereby incorporated by reference into this Agreement.

 

10.5    Cooperation.

 

Agilent and Verigy agree to, and to cause their Affiliates to, cooperate and use
reasonable efforts to promptly (a) comply with all requirements of this
Agreement, ERISA, the Code and other Laws which may be applicable to the matters
addressed herein, and (b) subject to applicable Law, provide each other with
such information reasonably requested by the other Party to assist the other
Party in administering its Plans and complying with applicable Law and
regulations and the terms of this Agreement, including for distribution
purposes.

 

10.6    Third Party Beneficiaries.

 

This Agreement shall not confer third-party beneficiary rights upon any Verigy
Transferred Employee, other Verigy Employee or any other Person. Nothing in this
Agreement shall be construed as giving to any Verigy Transferred Employee, other
Verigy Employee or other Person any legal or equitable right against Agilent or
Verigy or their respective Affiliates. This Agreement shall not constitute a
contract of employment and will not give any Verigy Transferred Employee or
other Verigy Employee a right to be retained in the employ of either Agilent or
Verigy or any of their respective Affiliates, unless the Verigy Transferred
Employee or other Verigy Employee would otherwise have that right under
applicable Law. With regard to any Verigy Transferred Employee or other Verigy
Employee who was an employee-at-will prior to becoming a Verigy Transferred
Employee or other Verigy Employee, this Agreement shall not be deemed to change
that at-will status in any way.

 

10.7    Non-Solicitation.

 

(a)   Agilent agrees that for a period of two (2) years from and after the
Separation Date it shall not, and it shall cause each of its Affiliates not to
(and shall not encourage or assist any of its Affiliates to), without the prior
written consent of Verigy, directly or indirectly, solicit to hire (or cause or
seek to cause to leave the employ of Agilent or any of its Affiliates) (i) any
Verigy Transferred Employee or (ii) any other Verigy Employee, unless in each
case such Person ceased to be an employee of Verigy or its Affiliates prior to
such action by Agilent or any of its Affiliates, or, in the case of such
Person’s

 

20

--------------------------------------------------------------------------------


 

voluntary termination of employment with Verigy or any of its Affiliates, at
least three (3) months prior to such action by Agilent or any of its Affiliates
to the extent allowable under Applicable Local Law.

 

(b)   Verigy agrees that for a period of two (2) years from and after the
Separation Date it shall not, and it shall cause its Affiliates not to (and
shall not encourage or assist any of its Affiliates to), without the prior
written consent of Agilent, directly or indirectly, solicit to hire (or cause or
seek to cause to leave the employ of Agilent or any if its Affiliates) any
Agilent Employee or any Person that it or they know to be employed by Agilent or
any of its Affiliates unless such Person ceased to be an employee of Agilent or
such Subsidiary prior to such action by Verigy or any of its Affiliates, or, in
the case of such Person’s voluntary termination of employment with Agilent or
any of its Affiliates, at least three (3) months prior to such action by Verigy
or any of its Affiliates to the extent allowable under Applicable Local Law.

 

(c)   Notwithstanding the foregoing, the restrictions set forth in Sections
10.7(a) and 10.7(b) shall not apply to (i) bona fide public advertisements for
employment placed by any Party and not specifically targeted at the employees of
any other Party, or (ii) any employee who is not a manager or an individual
contributor who is engaged in the design of Semiconductor Test Systems or
processes. Section 10.7(a) shall not apply to any Person who is hired by Agilent
or any of its Affiliates (A) pursuant to any existing agreement with employee
representatives (such as a works council agreement) by which Agilent or any of
its Affiliates is bound or (B) as a result of actions required to be taken by
Agilent or any of its Affiliates in order to comply with Applicable Local Law.

 

10.8    Breaches, Indemnification and Termination.

 

Except as set forth in Article 2 and Section 10.4 above, the sole and exclusive
remedy for any breach of a covenant or agreement set forth herein shall be as
set forth in Article IX of the Master Separation Agreement. More specifically,
any breach of a covenant or agreement set forth hereon shall be subject to the
limitations set forth in, and resolved in accordance with the terms of Articles
IX and X of the Master Separation Agreement. This Agreement shall terminate upon
termination of the Master Separation Agreement as set forth in Article X of the
Master Separation Agreement.

 

10.9    Conflict.

 

In the event of any conflict between the provisions of this Agreement and any
Local Asset Transfer Agreement, the provisions of the Local Asset Transfer
Agreement shall control.

 

[SIGNATURE PAGE TO FOLLOW]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be duly executed as of the date first above written.

 

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ John Eaton

 

 

 

Name: John Eaton

 

 

 

Title: Vice President, Corporate Development

 

 

[AGILENT’S SIGNATURE PAGE TO THE EMPLOYEE MATTERS AGREEMENT—
VERIGY’S SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

 

 

VERIGY LTD.

 

 

 

 

 

 

By:

/s/ Keith L. Barnes

 

 

 

Name: Keith L. Barnes

 

 

 

Title: President and Chief Executive Officer

 

 

[VERIGY’S SIGNATURE PAGE TO THE EMPLOYEE MATTERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 9.8

 

Phil Angelico, Plaintiff, v. Agilent Technologies, Defendant, In Court of Common
Pleas of Lehigh County, Pennsylvania, Civil Division, No. 2005-C-3504

 

--------------------------------------------------------------------------------


 

ANNEX A—DEFINITIONS

 

“Agilent’s Actuary” shall mean Watson Wyatt or another actuary or firm of
actuaries determined by Agilent (and notified in writing to Verigy) for the
purposes of the Non-United States Benefit Plans.

 

“Agilent Employee” shall mean an individual who, on the Distribution Date is,
(i) either actively employed by, or on a leave of absence from, the Agilent
Group, (ii) employed in the United States and on a paid or unpaid medical leave
of absence, short-term disability, California Paid Leave of Absence, FMLA leave
or military leave of absence from the Business on the Separation Date, (iii) is
an employee of the Agilent Group and has received a notice of termination from
the Business in accordance with the Agilent Workforce Management Program (iv) is
an Agilent Terminated Employee, or (v) is an employee or group of employees
designated as Agilent Employees by Agilent.

 

“Agilent Health Plans” shall mean all health plans, programs and arrangements
established by Agilent.

 

“Agilent Participation Discontinuance Date” shall mean, with respect to an
individual, the Separation Date or, with respect only to individuals who were
actively employed by, or on leave of absence from, the Business or the Verigy
Group prior to the Distribution Date, such later date on which such individual
is transferred to employment with Verigy (or a Verigy Affiliate) in accordance
with Section 2.1 hereof.

 

“Agilent Retirement Plans” shall mean all defined contribution and defined
benefit plans established by Agilent that are intended to be qualified under
Section 401(a) of the Code.

 

“Agilent RP” shall mean the Agilent Technologies, Inc. Retirement Plan.

 

“Agilent Stock Value” shall mean the average of the high and low per-share
trading prices of Agilent common stock on the NYSE on the last trading day
before the Distribution Date.

 

“Agilent Terminated Employee” shall mean any individual who is a former employee
of the Agilent Group and who, on the Distribution Date, is not a Verigy
Transferred Employee.

 

“Agilent Workforce Management Program” shall mean any program adopted by Agilent
in writing from time to time for the purpose of reducing Agilent’s workforce in
accordance with its business needs.

 

“Applicable Local Law” shall mean the applicable laws of the relevant
jurisdiction (including any local registry or tax approval requirements), and,
to the extent relevant, the governing provisions of the relevant Non-United
States Retirement Benefit Plan.

 

“Automatic Transferred Employee” shall mean those Verigy Transferred Employees
where non-United States local employment laws, including but not limited to the
Transfer Regulations, provide for an automatic transfer of employees upon the
transfer of a business as a going concern and such transfer occurs by operation
of law.

 

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“FMLA” shall mean the Family and Medical Leave Act of 1993, as amended.

 

“FTO Policy” when immediately preceded by “Agilent” shall mean the Agilent
Flexible Time Off Policy. When immediately preceded by “Verigy” shall mean the
Verigy Flexible Time Off Policy to be established pursuant to this Agreement.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 

“IFRS” shall mean the International Financial Reporting Standards.

 

“Interest Rate” shall mean the rate set forth in Exhibit C hereto.

 

--------------------------------------------------------------------------------


 

“Leave of Absence Programs” when immediately preceded by “Agilent,” shall mean
the personal, medical, military and FMLA leave offered from time to time under
the personnel policies and practices of Agilent. When immediately preceded by
“Verigy,” “Leave of Absence Programs” shall mean the leave of absence programs
to be established by Verigy pursuant to this Agreement.

 

“Material Feature” shall mean any feature of a Plan that could reasonably be
expected to be of material importance to the sponsoring employer or the
participants (or their dependents or beneficiaries) (in the aggregate) of that
Plan, which could include, depending on the type and purpose of the particular
Plan, the class or classes of employees eligible to participate in such Plan,
the nature, type, form, source, and level of benefits provided under such Plan
and the amount or level of contributions, if any, required to be made by
participants (or their dependents or beneficiaries) to such Plan.

 

“Material Plans” shall mean the following plans:

 

France

 

Indemnités de Fin de Carrière.

 

Germany

 

Pensionsplan der Agilent Technologies Deutschland GmbH für alle
Betriebsangehörigen mit Firmeneintritt bis 31.12.1994 (Übernahme betriebliche
Regelung Pensionsplan 1982—established by Hewlett-Packard GmbH July 30,
1982—taken over by Agilent Technologies November 1st, 1999)

 

Konzernbetriebsvereinbarung zum Aufbauversorgungsplan für die
Betriebsangehörigen mit Firmeneintritt ab 01.01.1995 zwischen Agilent
Technologies Deutschland Holding GmbH und dem Konzernbetriebsrats von Agilent
Technologies in Deutschland (as of February 1st, 2005)

 

Konzernbetriebsvereinbarung zum Basisversorgungsplan zwischen Agilent
Technologies Deutschland Holding GmbH und dem Konzernbetriebsrats von Agilent
Technologies in Deutschland (as of February 1st, 2005)

 

Zusatzversorgungsplan der Agilent Technologies Deutschland GmbH für alle
Betriebsangehörigen mit Firmeneintritt bis 31.12.1994

 

Korea

 

Retirement Severance Plan

 

Taiwan

 

Labor Standard Law Plan

 

“Members’ Voluntary Fund” shall mean a fund made up of the voluntary
contributions of Non-United States Transferred Employees, the investment or
moneys representing these contributions and any income derived from them, under
which fund the relevant members are entitled to benefits based on the portion of
the fund attributable to them, rather than based on earnings.

 

“Non-Material Plans” shall mean Agilent’s defined benefit Non-United States
Retirement Plans that are not Material Plans.

 

“Non-United States Plan” shall mean, when immediately preceded by “Agilent,” a
Plan maintained by a member of the Agilent Group primarily for the benefit of
its employees outside the United States. When immediately preceded by “Verigy,”
a Plan to be established by a member of the Verigy Group primarily for the
benefit of its employees outside the United States.

 

“Non-United States Retirement Benefit” shall means any pension, lump sum,
gratuity or similar benefit provided or to be provided on retirement or on death
in respect of a Non-United States

 

--------------------------------------------------------------------------------


 

Employee’s employment. This includes post-retirement medical or dental benefits,
post-retirement life insurance benefits, and termination indemnities.

 

“Non-United States Retirement Plan” shall mean each plan, scheme, fund or
arrangement of Agilent and its Affiliates or within the Business operated
outside the United States which provides Non-United States Retirement Benefits
to or in respect of Non-United States Transferred Employees, including any such
plan, scheme, fund or arrangement which has not been disclosed in the data room,
but not including Agilent Plans or any other plans, funds or arrangements
operated within the United States; and not including any industry-wide plan
(which, for this purpose, shall mean any multi-employer scheme, plan, fund or
arrangement for providing Non-United States Retirement Benefits in which
non-associated employers may participate, except in circumstances where
temporary participation is permitted following a business sale) in which Agilent
participates in respect of Non-United States Transferred Employees.

 

“Non-United States Transferred Employee” means any individual employed other
than in the United States by Agilent or any Subsidiary of Agilent or within the
Business (a) who shall become an employee of Verigy with effect from the
Separation Date as a consequence of this Agreement, (b) in respect of whose past
service benefits under any Non-United States Retirement Plan a transfer is made
or to be made under this Agreement, and, (c) where such transfer is subject to
the consent of the relevant Non-United States Transferred Employee, who has
given such consent. In Germany, “Non-United States Transferred Employee” shall
also mean any individual employed by any Subsidiary of Agilent in Germany who is
designated to transfer to Flextronics International Germany GmbH & Co Kg on or
about the Separation Date and who effectively objects to the transfer of his/her
employment to Flextronics.

 

“Payment Date” shall mean each transfer to be made in respect to the Non-United
States pension Plans, the due date for such payment of the relevant Transfer
Amount (it is anticipated that the Payment Date for the Material Plan in France
will be November 1, 2006).

 

“Plan” shall mean any plan, scheme, policy, program, payroll practice,
arrangement, contract, trust, insurance policy or any agreement or funding
vehicle providing compensation or benefits.

 

“QDRO” shall mean a domestic relations order which qualifies under Code
Section 414(p) and ERISA Section 206(d) and which creates or recognizes an
alternate payee’s right to, or assigns to an alternate payee, all or a portion
of the benefits payable to a participant under any of the Agilent Retirement
Plans.

 

“QMCSO” shall mean a medical child support order which qualifies under ERISA
Section 609(a) and which creates or recognizes the existence of an alternate
recipient’s right to, or assigns to an alternate recipient the right to, receive
benefits for which a participant or beneficiary is eligible under any of the
Agilent Health Plans.

 

“Ratio” shall mean the ratio determined by dividing the Agilent Stock Value by
the Verigy Stock Value.

 

“Transfer Date” shall mean the effective date of the transfer of the Non-United
States Retirement Benefits from the relevant Non-United States Retirement Plan
to a Verigy Plan.

 

“Transfer Regulations” means the Council Directive 77/187/EEC of 14
February 1977 on the approximation of the laws of the Member States relating to
the safeguarding of employees’ rights in the event of transfers of undertakings,
businesses or parts of businesses (and its amendments) (collectively referred to
as “Acquired Rights Directive”) and the legislation and regulations of any EU
Member State implementing such Acquired Rights Directive.

 

“Verigy’s Actuary” shall mean the actuary or firm of actuaries determined by
Verigy (and notified in writing to Agilent) for the purposes of the Non-United
States Benefit Plans.

 

“Verigy Employee” shall mean any individual who is (a) either actively employed
by, or on a leave of absence from the Business on the Separation Date not
described in Section 2.1(c) hereof,

 

--------------------------------------------------------------------------------


 

(b) actively employed by the Agilent Group that, at any time after the
Separation Date and before the Distribution Date, moves to the employ of the
Verigy Group from the employ of the Agilent Group in accordance with
Section 2.1(b) or (c) hereof, (c) a Verigy Terminated Employee, (d) employed by
the Verigy Group, (e) any other employee or group of employees designated as
Verigy Employees (as of any specified date prior to the Distribution Date) by
Agilent in accordance with Section 2.1(b) or (c) hereof, or (f) an alternate
payee under a QDRO, alternate recipient under a QMCSO, beneficiary, covered
dependent, or qualified beneficiary (as such term is defined under COBRA), in
each case, of an employee or former employee, described in clauses (a) through
(f) above with respect to that employee’s or former employee’s benefit under the
applicable Plan(s) (unless specified otherwise in this Agreement, such an
alternate payee, alternate recipient, beneficiary, covered dependent, or
qualified beneficiary shall not otherwise be considered a Verigy Employee with
respect to any benefits he or she accrues or accrued under any applicable
Plan(s), unless he or she is a Verigy Employee by virtue of clauses (a) through
(f) above).

 

“Verigy Plan” shall mean any scheme, plan, fund or arrangement (other than those
within the United States) of Verigy providing Non-US Retirement Benefits and
under which Verigy proposes to provide Non-US Retirement Benefits for Non-US
Transferred Employees.

 

“Verigy Stock Value” shall mean the average of the high and low per-share
trading prices of Verigy common stock on the NASDAQ National Market on the
Distribution Date.

 

“Verigy Terminated Employee” shall mean any individual who is (a) a former
employee of the Agilent Group who was terminated from the Business on or before
the Separation Date or (b) a former employee of the Verigy Group.
Notwithstanding the foregoing, “Verigy Terminated Employee” shall not, unless
otherwise expressly provided to the contrary in this Agreement, include (x) an
individual who, on the Separation Date is (i) either actively employed by, or on
a leave of absence from, the Agilent Group, (ii) employed in the United States
and on a paid or unpaid medical leave of absence, short-term disability,
California Paid Leave of Absence, FMLA leave or military leave of absence from
the Business on the Separation Date, (iii) is an employee of the Agilent Group
and has received a notice of termination from the Business in accordance with
the Agilent Workforce Management Program, (iv) is an Agilent Terminated
Employee, or (v) is an employee or group of employees designated by Agilent as
employee(s) of the Agilent Group, or (y) an individual who is otherwise a Verigy
Terminated Employee, but who is subsequently employed by the Agilent Group prior
to the Separation Date.

 

“Verigy Transferred Employee” shall mean any individual who, as of the
Distribution Date, is (a) either actively employed by, or on a personal leave of
absence from the Verigy Group, (b) a Verigy Terminated Employee, (c) an
alternate payee under a QDRO, alternate recipient under a QMCSO, beneficiary,
covered dependent, or qualified beneficiary (as such term is defined under
COBRA), in each case, of an employee or former employee, described in clauses
(a) or (b) above with respect to that employee’s or former employee’s benefit
under the applicable Plan(s) (unless specified otherwise in this Agreement, such
an alternate payee, alternate recipient, beneficiary, covered dependent, or
qualified beneficiary shall not otherwise be considered a Verigy Transferred
Employee with respect to any benefits he or she accrues or accrued under any
applicable Plan(s), unless he or she is a Verigy Transferred Employee by virtue
of clauses (a) or (b) above), or (d) an employee or group of employees
designated by Agilent as Verigy Transferred Employees in accordance with
Section 2.1(b) or (c) hereof. An individual may be a Verigy Transferred Employee
pursuant to this Section regardless of whether such individual is, as of the
Distribution Date, alive, actively employed, on a temporary leave of absence
from active employment, on layoff, terminated from employment, retired or on any
other type of employment or post-employment status relative to an Agilent or
Verigy Plan, and regardless of whether, as of the Distribution Date, such
individual is then receiving any benefits from any Agilent or Verigy Plan.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Verigy U.S. Inc. 401(k) Plan

Verigy Ltd. 2006 Employee Shares Purchase Program

Verigy U.S. Deferred Compensation Program

Verigy Results Bonus Program

Verigy Pay for Results Program

Verigy Ltd. 2006 Equity Incentive Plan

Aetna Open Choice (PPO)—medical plan

Aetna Traditional Choice—out of area medical plan

Kaiser Permanente HMO (Northern and Southern California)—medical plan

EyeMed Access Plan H—vision plan

Aetna Dental Preferred Provider Organization (PPO)—dental plan

Aetna HealthFund HSA—Health Savings Account

MHN Employee Assistance Program—EAP

Principal Life Insurance: Group Term Life Insurance

Principal Life Insurance: AD&D Insurance

Principal Life Insurance: Group Voluntary Term Life Insurance (Employee and
Spouse)

Principal Life Insurance: Group Voluntary Term AD&D Insurance (Employee and
Spouse)

Principal Life Insurance: Group Voluntary Term Child Insurance

Principal Life Insurance: Group Long Term Disability Insurance (Core and Buy Up)

Principal Life Insurance: Group Short Term Disability Insurance

Verigy Retiree Medical Account

Health Care Spending Plan (Ceridian)

Dependent Care Spending Plan (Ceridian)

Business Travel Accident Insurance (Chubb)

Travel Medical Insurance (Cigna International)

Medical & Security Assistance (ISOS)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

Name of Plan

 

Type of Plan

Canada

 

Pension Plan for Employees of Agilent Technologies Canada Inc.

 

DC

 

 

 

 

 

China

 

Agilent Supplementary Pension Pan

 

DC

 

 

 

 

 

France

 

Termination (Retirement) Indemnities (IFC)

 

DB

 

 

 

 

 

 

 

Pension Plan for “Tranche C” (Art 83)

 

DC

 

 

 

 

 

 

 

Company Saving Plan (PEE)

 

DC

 

 

 

 

 

Germany

 

Pre 95 old Pension Plan (PPL)

 

DB

 

 

 

 

 

 

 

Post 95 Basic Pension Plan (BVP)

 

Cash Balance

 

 

 

 

 

 

 

Post 95 Additional Pension Plan (AVP)

 

Cash Balance

 

 

 

 

 

 

 

Supplementary Support Plan (ZVP)

 

Cash Balance

 

 

 

 

 

Italy

 

Retirement Plan for Dipendenti

 

DC

 

 

 

 

 

 

 

Retirement Plan for Dirigenti

 

DC

 

 

 

 

 

 

 

Termination Indemnities

 

DB

 

 

 

 

 

Japan

 

Agilent Technologies Employee Pension Fund

 

DB

 

 

 

 

 

 

 

Agilent Technologies Employee Pension Fund

 

DB

 

 

 

 

 

 

 

Agilent Technologies Employee Pension Fund

 

DB

 

 

 

 

 

Korea

 

Retirement Severance Plan

 

DB

 

 

 

 

 

Malaysia, Kuala Lumpur

 

Agilent Technologies Sales (Malaysia) Retirement Plan

 

DB

 

 

 

 

 

Malaysia, Penang

 

EPF Top Up plan

 

DC

 

 

 

 

 

Singapore

 

none

 

 

 

 

 

 

 

Taiwan

 

Taiwan Labor Standard Law Plan

 

DB

 

 

 

 

 

 

 

Agilent Leaving Service Benefit

 

DC

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Agilent Technologies
FAS 87 Actuarial Valuation
Actuarial Assumptions as at 5/31/2006

 

 

 

France

 

Germany

 

Korea

 

Taiwan

 

 

Retirement
Indemnity

 

PPL

 

ZVP

 

BVP

 

AVP

 

Pension
Plan

 

Pension
Plan

Discount rate

 

4.75%

 

4.75%

 

4.75%

 

4.75%

 

4.75%

 

6.00%

 

3.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salary increase

 

2.50%

 

3.00%

 

N/A

 

3.00%

 

N/A

 

5.00%

 

3.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Contribution Ceiling increase

 

N/A

 

2.00%

 

N/A

 

2.00%

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pension increases

 

N/A

 

1.75%

 

N/A

 

1.75%

 

1.75%

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement age

 

Age 63, assumed voluntary

 

Age 62

 

Age 63

 

Age 62

 

Age 62

 

Age 60

 

Age 60, if eligible before age 60, only assumed at 3% of population

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Morality tables

 

TD/TV 99-01

 

Heubeck 1998

 

Heubeck 1998

 

Heubeck 1998

 

Heubeck 1998

 

1983 GAM, set back 6 years for females

 

Taiwan Standard Ordinary Experience Mortality Table 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Disability rates

 

None

 

80% of Heubeck 1998

 

80% of Heubeck 1998

 

80% of Heubeck 1998

 

80% of Heubeck 1998

 

N/A

 

10% of mortality

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turnover rates

 

5% up to age 50

 

Agilent tables

 

Agilent tables

 

Agilent tables

 

Agilent tables

 

Agilent table

 

Agilent table

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social charges

 

45% in case of voluntary retirement

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment form

 

Lump sum

 

Pension

 

Pension

 

Pension

 

Pension

 

Lump sum

 

Lump sum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PPL/BVP other:

 

 

 

New works’ council agreement: Employees under both the PPL and the BVP accrue
additional BVP entitlements based on 6.7% additional contributions. The
additional 6.7% are calculated on the basis of pensionable pay under each plan,
which currently is 13 times monthly pay for BVP members. For PPL employees
retiring before October 31, 2010 because of reaching the retirement age, accrued
BVP entitlements forfeit and in lieu thereof, pensionable salary under the PPL
is increased by 4%.

 

 

 

 

 

Agilent Turnover tables:

 

Age

 

Males

 

Females

 

All

 

All

 

20

 

19.50

%

25.00

%

10.00

%

15.00

%

25

 

14.25

%

19.00

%

8.00

%

15.00

%

30

 

9.00

%

13.00

%

6.00

%

12.00

%

35

 

5.75

%

7.75

%

4.00

%

10.00

%

40

 

2.50

%

2.50

%

2.00

%

7.00

%

45

 

1.25

%

0.00

%

1.00

%

5.00

%

50

 

0.00

%

0.00

%

0.00

%

2.00

%

>55

 

0.00

%

0.00

%

0.00

%

0.00

%

 

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT between AGILENT TECHNOLOGIES, INC. and VERIGY LTD.
Dated as of June 1, 2006

 

Table of Contents

 

EMPLOYEE MATTERS AGREEMENT

 

W I T N E S S E T H

 

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

 

ARTICLE II GENERAL PRINCIPLES

 

ARTICLE III RETIREMENT PLANS

 

ARTICLE IV NON-QUALIFIED AND OTHER PLANS

 

ARTICLE V HEALTH AND WELFARE PLANS

 

ARTICLE VI EQUITY AND OTHER COMPENSATION

 

ARTICLE VII FRINGE AND OTHER BENEFITS

 

ARTICLE VIII ADMINISTRATIVE PROVISIONS

 

ARTICLE IX EMPLOYMENT-RELATED MATTERS

 

ARTICLE X MISCELLANEOUS

 

Schedule 9.8

 

EXHIBIT A

 

EXHIBIT B

 

EXHIBIT C

 

 

--------------------------------------------------------------------------------